     Case 2:19-cv-00367-JAM-EFB Document 6 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROY J. BURNETT,                                     No. 2:19-cv-367-JAM-EFB PS
12                        Plaintiff,
13           v.                                           ORDER
14    NBS DEFAULT SERVICES, LLC; JOHN
      and JANE DOES, 1-100,
15
                          Defendants.
16

17

18          On September 9, 2020, the magistrate judge filed findings and recommendations herein

19   which were served on the parties and which contained notice that any objections to the findings

20   and recommendations were to be filed within fourteen days. No objections were filed.

21          The court has reviewed the applicable legal standards and, good cause appearing,

22   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.

23          Accordingly, IT IS ORDERED that:

24          1. The proposed Findings and Recommendations filed September 9, 2020, are

25                ADOPTED; and

26          2. This action is DISMISSED without prejudice for failure to state a claim as set forth in

27                the August 6, 2020 order (ECF No. 4).

28
     Case 2:19-cv-00367-JAM-EFB Document 6 Filed 09/29/20 Page 2 of 2

 1   DATED: September 28, 2020           /s/ John A. Mendez
 2                                       HONORABLE JOHN A. MENDEZ
                                         UNITED STATES DISTRICT COURT JUDGE
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
